 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-18-8148-PCT-SPL
10                        Plaintiff,
11   v.                                               DETENTION ORDER
12   Damian Lee Marler,
13                        Defendant.
14
15         On November 15, 2018, defendant, Damian Lee Marler, appeared before this Court
16   on a petition to revoke conditions of release. The Court considered the information
17   provided to the Court, and the arguments of counsel, in determining whether the defendant
18   should be released on conditions set by the Court.
19         The Court finds, by clear and convincing evidence, that the defendant has violated
20   the conditions of release and that there is no condition or combination of conditions
21   available to the Court. 18 U.S.C.§ 3148(b).
22         IT IS THEREFORE ORDERED that defendant be detained pending further
23   proceedings.
24         Dated this 16th day of November, 2018.
25
26
27
28
